 


117 HR 622 IH: Officer Brian D. Sicknick Congressional Gold Medal Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 622 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2021 
Mrs. Watson Coleman (for herself, Mr. Beyer, Ms. Stevens, Mr. Hastings, Ms. Sewell, Ms. Schakowsky, Mr. Keating, Mr. Pallone, Mr. Correa, Mr. Johnson of Georgia, Ms. Bonamici, Ms. Roybal-Allard, Ms. Jackson Lee, Mr. DeFazio, Mr. Kilmer, Mr. Pascrell, Ms. Sánchez, Ms. Lee of California, Mrs. Napolitano, Mr. Deutch, Mr. McGovern, Ms. Norton, Mr. Vicente Gonzalez of Texas, Mr. Evans, Mrs. Torres of California, Mr. Carl, Mr. Tonko, Mrs. Kirkpatrick, Mr. Kim of New Jersey, Mr. Sean Patrick Maloney of New York, Ms. Johnson of Texas, Mr. Thompson of California, Ms. Sherrill, Mr. Smith of New Jersey, Mr. Sires, Ms. Meng, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award posthumously a Congressional Gold Medal to Officer Brian D. Sicknick, for giving his life to protect the Capitol and the Members and staff of Congress on January 6, 2021. 
 
 
1.Short titleThis Act may be cited as the Officer Brian D. Sicknick Congressional Gold Medal Act. 2.FindingsThe Congress finds the following: 
(1)The United States Capitol is the most recognizable symbol of liberty and democracy throughout the world and those who guard the Capitol guard our freedom. (2)Officer Brian D. Sicknick sacrificed his life to protect the lives of hundreds of staff and Members of Congress. 
(3)Officer Brian D. Sicknick was the youngest of three sons. (4)Officer Brian D. Sicknick graduated from high school in 1997 and joined the New Jersey Air National Guard the same year. 
(5)Officer Brian D. Sicknick was deployed overseas to Saudi Arabia in Operation Southern Watch in 1999 and to Kyrgyzstan in support of the war in Afghanistan. (6)Officer Brian D. Sicknick was honorably discharged in 2003. 
(7)Officer Brian D. Sicknick joined the United States Capitol Police in 2008. (8)Officer Brian D. Sicknick most recently served in the United States Capitol Police’s First Responder’s Unit. 
(9)Officer Brian D. Sicknick responded to the riots on Wednesday, January 6, 2021. (10)Officer Brian D. Sicknick was injured while physically engaging with rioters and ultimately succumbed to his injuries on January 7, 2021. 
(11)Officer Brian D. Sicknick was the fourth United States Capitol Police officer in history to be killed in the line of duty. 3.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Officer Brian D. Sicknick, for giving his life to protect the Capitol and the Members and staff of Congress on January 6, 2021. 
(b)Design and strikingFor the purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. (c)Transfer of medalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to Officer Brian D. Sicknick’s parents, Charles and Gladys Sicknick. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 5.Status of medals (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  